The sole point in this case arises upon the exclusion by his Honor of testimony offered by defendants tending to contradict the testimony of one of the plaintiffs who had been introduced and testified also for the defendants. The evidence was admitted subject to the exception of plaintiffs, and was afterwards excluded "upon the ground that it tended to contradict the witness Chester first introduced." The fact that the witness offered by defendants and whose testimony defendants proposed to contradict by another witness, was one of the plaintiffs, cannot affect the principle — "A party may prove that the fact is not as it is stated to be by one of his witnesses, for that is merely showing a mistake to which the best of men are liable." Spencer v. White, 23 N.C. 236. But he is not at liberty to assail his reputation for truth and thus destroy his credit before the tryers. Strudwick v. Broadnax, 83 N.C. 401.
The testimony of no one more witnesses precludes the party who introduces them from proving the contrary, and this, notwithstanding the indirect impeachment of their credibility in the repugnance of their evidence. This is not a violation of the rule that a party cannot discredit his own witness. Gadsby v. Dyer, 91 N.C. 311; McDonald v. Carson,94 N.C. 497.
We think that his Honor erred in excluding the testimony of the witness Clendennin as to the condition of the tobacco.
NEW TRIAL.
Cited: Wilhelm v. Smith, 147 N.C. 608.
(317)